Citation Nr: 1727145	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right leg muscle injury.

2. Entitlement to an initial compensable rating for limitation of flexion of the right thigh.

3. Entitlement to an initial compensable rating for limitation of extension of the right thigh.

4. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right leg muscle injury.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2003 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The procedural history of the case includes appeals to the United States Court of Appeals for Veterans Claims (Court) and several Board remands.

In this case, there is no evidence that the Veteran is unable to gain or maintain substantially gainful employment due to his service connected disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As such, TDIU has not been raised by the record.

The Veteran testified concerning the issue of entitlement to service connection for a low back disability at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2005. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). First, the Board notes that the most recent right hip examination of record is a February 2015 muscle examination. While the Veteran is technically service connected for a muscle injury, he is in fact rated based on limitation of motion of the hip. As such, the findings contained in the February 2015 muscle examination are not probative of the current severity of the Veteran's disability in light of the Diagnostic Codes under which the Veteran's right hip disability has been rated.  Additionally, in order to be adequate a VA examination of the joints must, if possible, test for pain on both active and passive motion and in weightbearing and nonweightbearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. While range of motion testing was conducted during the June 2013 joint examination, there is no indication as to whether the testing results reflect active or passive range of motion and there is no indication that testing for pain on weightbearing and nonweightbearing was conducted. 

Turning to the service connection claim, a VA medical opinion was obtained in February 2015 that the Veteran's low back disability was not secondary to his right hip disability because the was no diagnosis of a low back disability, and that the pain the Veteran experienced in his low back was radiating from his service-connected hip disability. However, the examiner did not provide an opinion concerning secondary service connection. Moreover, the evidence of record shows that the Veteran was diagnosed with osteoporosis of the lumbar spine based on February 2011 bone density testing. Thus, the Veteran does have a diagnosis of a current disability and the examiner's opinion was based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records.

2. After completion of #1, schedule the Veteran for a VA joint examination to ascertain the current severity of his right hip disability. Any appropriate evaluations and testing deemed necessary should be conducted, and the results included in the examination report. In assessing the severity of the right hip disability, the examiner should test for pain on both active and passive motion and in weight-bearing and non-weight bearing. The range of motion of the opposite hip joint should be recorded if possible. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016). If any of the above testing cannot be conducted, the examiner should state the reason why.

3. After completion of #1 above, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back disability. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include osteoporosis, was caused by the service-connected right hip disability?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the low back disability, to include osteoporosis, was aggravated (permanently worsened beyond its natural progression) by the right hip disability?  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the right hip disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include osteoporosis, is otherwise related to his active service?

An explanation based on the facts of the case and any medical basis for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




